Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's argument, filed on November 04, 2020 has been entered and carefully considered. Claims 1, 7,8,17, 23 are amended and claims 36-39 have been added. Claims 1, 7, 8, 17 to 29 and 36 to 39 are pending. 

Response to Arguments
Applicant's arguments filed on 11/04/2020 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.  
However, pages 7-8 applicant argues "fail to disclose or suggest employment of antifog film that includes a film substrate formed from polyethylene or polyethylene terephthalate and having a thickness of no greater than 100," as claimed in claim 1, 17. While the applicant's argument points are understood, the examiner respectfully disagrees it is because OHARA teaches a second step of preparing an antifog film that includes a film substrate having a thickness of no greater than 100 μm, an antifog layer having antifog properties and layered on one surface of the film substrate ([para 0004; 0007]-the antifogging film has a thickness of 2 to 1000 nm; it is understood that film thickness 100 nm in the cited reference which includes 100 μm claimed in the claim 1 and 17).



	

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 23  are  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 7 and 23 recites “for future removal" in line 3. It is not clear if the functional language recited afterwards is optional step or required functionality. Therefore, examiner gives no weight the limitation of “for future removal” recite in claims 7 and 23, examiner suggests removing the term “for future removal" to overcome the 35 USC 112, second paragraph, set forth to claim 7 and 23.

	
	
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 17-27 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Konica Minolta(WO 2015/083479 A1; hereinafter as Konica) in view of OHARA Takeshi (WO 2006/093086 A1; hereinafter as OHARA) and further in view of Suzuki, Masayuki (JP 11180737 A; hereinafter as Suzuki).
Regarding claim 1, Konica teaches a method for manufacturing a glass plate([007-008]-suitable for window use of automobile), comprising: a first step of preparing a glass plate([see in Fig. 1]-preparing glass plate); and an adhesive layer layered on another surface of the film substrate([para 0013 and 0015]-adhesive layer); and a third step of attaching the antifog film to the glass plate via the adhesive layer([0015-0016]- adhesive 12 applied to to a window glass of a building or a vehicle).
However, Konica does not explicitly disclose a second step of preparing an antifog film that includes a film substrate having a thickness of no greater than 100 μm, an antifog layer having antifog properties and layered on one surface of the film substrate.
In an analogous art, OHARA teaches a second step of preparing an antifog film that includes a film substrate having a thickness of no greater than 100 μm, an antifog layer having antifog properties and layered on one surface of the film substrate([para 0004; 0007]-the antifogging film has a thickness of 2 to 1000 nm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of OHARA to the modified system of Konica to provide an antifogging film-coated excellent in antifogging 
However, the combination of Konica and OHARA don’t explicitly disclose wherein the film substrate is formed from polyethylene or polyethylene terephthalate.
In an analogous art, Suzuki, teaches wherein the film substrate is formed from polyethylene or polyethylene terephthalate ([see in Fig. 1]- Fig. 1 wherein, for defrosting the film 10, a polyethylene terephthalate film having a thickness of 10 ~ 30μm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Suzuki to the modified system of Konica and OHARA to provide, for a film for defrosting, or other vehicle window glass are attached on the surface of the mirror is used to prevent the same [Suzuki; para 0001].
Regarding claim 7, Konica teaches wherein a release sheet is attached to the adhesive layer, a protective film is removably attached to the antifog layer for future removal ([para 0010; 0026]- (Water-Adhesive Adhesive) The water-adhesive adhesive can be selected from, for example, rubber-based, acrylic-based, silicon-based, urethane-based pressure-sensitive adhesives, depending on the purpose. Acrylics and silicones are preferable because they do not yellow with time, and acrylics are most preferable because a general-purpose release sheet can be used), and in the third step, the antifog film is attached to the glass plate after the release sheet is removed from the adhesive layer with the protective film remaining attached to the antifog layer([para 0026 and 0127; 0250; 0283]- since the cellulose ester film having high moisture 
Regarding claim 8, Konica teaches wherein the protective film thickness is larger than the film substrate has, and the method further comprises a fourth step of removing the protective film after the third step ([para 0026 and 0127; 0250; 0283]- since the cellulose ester film having high moisture permeability is used, it is considered that the water content of the water-adhesive pressure-sensitive adhesive was quickly removed).
Claims 9-16. (Cancelled).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 17 have been met in claim 1.
Regarding claim 18, OHARA teaches wherein the thickness of the film substrate is no greater than 50 μm([para 0004; 0007]-the antifogging film has a thickness of 2 to 1000 nm).
Regarding claim 19, OHARA teaches wherein the adhesive layer has a thickness of no greater than 100 μm([para 0004; 0007]-the antifogging film has a thickness of 2 to 1000 nm).
Regarding claim 20, Konica teaches wherein a loss tangent tan of dynamic viscoelasticity of the adhesive layer at 25°C is no greater than 0.5([para 0016]- film having a moisture permeability at 40 ° C).
Regarding claim 21, Konica teaches wherein a loss tangent tan8 of dynamic viscoelasticity of the adhesive layer at 25°C is greater than 0. 5([para 0016]- film having a moisture permeability at 40 ° C).
 The weight average molecular weight of the water-soluble polymer is preferably 1,000 or more and 200,000 or less Furthermore 3,000 or more 40,000 or less).
Regarding claim 23, Konica teaches wherein a protective film is removably attached to the antifog layer for future removal ([para 0020]- a protective film for preventing sticking at the time of winding, the cost is also reduced).
Regarding claim 24, Konica teaches wherein the protective film has a larger thickness than the film substrate has([para 0013-0014;0016;0032;0061;0244]- protective film has a larger thickness than the film).
Regarding claim 25, Konica teaches wherein dimensions of the protective film in plan view are larger than dimensions of the antifog film in plan view([para 0020]- a uniform antifogging property to the surface of the cellulose ester film).
Regarding claim 26, OHARA teaches wherein the glass plate is curved in a direction orthogonal to a surface of the glass plate such that one surface of the glass plate protrudes outward and another surface of the glass plate is recessed, and the antifog film is attached to the recessed surface of the glass plate([para 0014]- method for obtaining unevenness by dispersing fine particles such as silicon oxide in the metal oxide, or thermally decomposable resin fine particles in the metal oxide. For example, there is a method of encapsulating the resin particles and thermally decomposing and burning the resin fine particles to form irregularities after film formation. In the method for obtaining unevenness using the heat-decomposable resin fine particles).
 the method of JIS R3212: 1998 3.7).
Claim 28(Cancelled).
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 36 have been met in claim 1. Suzuki, wherein the antifog layer includes a water absorbent resin ([para 0011-0012]- a target cooling water cooled by the cooling means or the other, it is preferable to facilitate heat dissipation. Furthermore, the film, wound in a roll of long, sputtering is continuously while the drawer at a predetermined speed; said synthetic resin film provided on the back surface of the adhesive layer, an adhesive (pressure sensitive) and, if good transparency, particularly by peeling can be reused after the adhesive is preferable. As such an adhesive, urethane, acrylic, vinyl acetate emulsion type adhesive agent such as are illustrated).
Regarding claim 37, wherein the water absorbent resin comprises at least one type of polymer selected from the group consisting of urethane resin, epoxy resin, acrylic resin, polyvinyl acetal resin, and polyvinylalcohol resin([para 0011-0012]- a target cooling water cooled by the cooling means or the other, it is preferable to facilitate heat dissipation. Furthermore, the film, wound in a roll of long, sputtering is continuously while the drawer at a predetermined speed; said synthetic resin film provided on the back surface of the adhesive layer, an adhesive (pressure sensitive) and, if good transparency, particularly by peeling can be reused after the adhesive is preferable. As 
Regarding claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 36.Hence; all limitations for claim 38 have been met in claim 36.
Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 37.



Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, wherein the glass plate includes an information acquisition reg10n that is located opposite to an information acquisition device for acquiring information from the outside of a vehicle by emitting and/or receiving light, and through which the light passes, the information acquisition device is disposed within a distance of 300 mm from the information acquisition region, and the antifog film is attached to a vehicle interior side surface of the information acquisition region. 




Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	KUEDA KATSUMI et al., JP 2006264458 A, discloses to provide a fogging proof window system free from any nonuniform water film on a surface thereof caused by saturation of a fogging proof film. 
2.	IRIE TETSUJI, JP 2006001056 A, discloses to provide a sheet body for an anti-fogging window for a transport hardware material for delaying the occurrence of a fog by a water absorbing film and forming a natural fog in the same way as usual glass when moisture adheres so as to exceed the water absorbing capacity of the water absorbing film.


	

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MD N HAQUE/Primary Examiner, Art Unit 2487